[Cite as State v. Whaley, 2021-Ohio-1434.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2020-CA-15
                                                  :
 v.                                               :   Trial Court Case Nos. 2019-CR-158,
                                                  :   2019-CR-387, 2019-CR-543
 PHILLIP A. WHALEY                                :
                                                  :   (Criminal Appeal from
         Defendant-Appellant                      :   Common Pleas Court)
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 23rd day of April, 2021.

                                             ...........

IAN RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

LUCAS W. WILDER, Atty. Reg. No. 0074057, P.O. Box 574, Dayton, Ohio 45409
    Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                        -2-


         {¶ 1} Defendant-appellant, Phillip A. Whaley, appeals from his conviction in the

Clark County Court of Common Pleas after pleading guilty to one count of counterfeiting

and two counts of aggravated possession of drugs. On October 6, 2020, Whaley’s

appellate counsel filed a brief under the authority of Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting the absence of any issues with arguable

merit for appeal. On October 16, 2020, this court notified Whaley that his counsel had

found no meritorious claims for appeal and granted him 60 days to file a pro se brief

assigning any errors. On December 18, 2020, Whaley filed a pro se brief alleging that

his trial counsel provided him with ineffective assistance by failing to accurately advise

him of the terms of the State’s plea offer and by refusing to file a motion to withdraw his

guilty plea on his behalf.      The State thereafter filed a brief responding Whaley’s

ineffective assistance claim.

         {¶ 2} For the reasons outlined below, we find that Whaley’s ineffective assistance

claims lack arguable merit. Furthermore, after conducting an independent review of the

record as required by Anders, we find that there are no issues with arguable merit for

Whaley to advance on appeal.         Therefore, the judgments of the trial court will be

affirmed.



                            Facts and Course of Proceedings

         {¶ 3} Between March and August 2019, Whaley was indicted for several offenses

in three separate cases in the Clark County Court of Common Pleas: Case Nos. 2019-

CR-158, 2019-CR-543, and 2019-CR-387. This appeal concerns each of these three

cases.
                                                                                           -3-


        {¶ 4} In Case No. 2019-CR-158, Whaley was charged with one fifth-degree-felony

count of aggravated possession of drugs, one fifth-degree-felony count of possession of

cocaine, and one third-degree-felony count of tampering with evidence. The charges

arose after Whaley left a bag containing several smaller plastic baggies of

methamphetamine and cocaine inside a police cruiser. The record indicates that Whaley

had been sitting inside the police cruiser to keep warm while law enforcement officers

processed the scene of a traffic accident involving Whaley. After Whaley exited the

police cruiser, an officer discovered the bag of drugs on the floor of the cruiser in the area

where Whaley had been sitting.

        {¶ 5} In Case No. 2019-CR-543, Whaley was charged with two fifth-degree-felony

counts of aggravated possession of drugs. The charges arose from a traffic stop of a

stolen vehicle driven by Whaley. During the stop, law enforcement officers searched the

vehicle and discovered fentanyl and amphetamine behind one of the vehicle’s seats and

behind the console.

        {¶ 6} In Case No. 2019-CR-387, Whaley was charged with one fourth-degree-

felony count of counterfeiting. The charge arose after Whaley used two counterfeit $100

bills to pay for merchandise and to make change at a Speedway gas station in Springfield,

Ohio.

        {¶ 7} On November 14, 2019, Whaley pled guilty to aggravated possession of

drugs (methamphetamine) in Case No. 2019-CR-158 and to counterfeiting in Case No.

2019-CR-387. In exchange for Whaley’s guilty plea to aggravated possession of drugs,

the State agreed to dismiss the charges for possession of cocaine and tampering with

evidence in Case No. 2019-CR-158.            The State also agreed to a presentence
                                                                                         -4-


investigation (“PSI”) and to remain silent at sentencing. In exchange for Whaley’s guilty

plea to counterfeiting in Case No. 2019-CR-387, the State likewise agreed to a PSI and

to remain silent at sentencing. As part of the plea agreement, Whaley also agreed to

pay restitution to Speedway.

       {¶ 8} On February 25, 2019, Whaley pled guilty to aggravated possession of drugs

(fentanyl) in Case No. 2019-CR-543. In exchange for his guilty plea, the State agreed

to dismiss the second charge for aggravated possession of drugs in that case. The State

also agreed to a PSI and to dismiss a related charge for receiving stolen property in Clark

C.P. No. 2019-CR-395.

       {¶ 9} On February 27, 2019, the trial court sentenced Whaley to 18 months in

prison for counterfeiting in Case No. 2019-CR-387.        The trial court also sentenced

Whaley to nine months in prison for each of the aggravated possession of drug offenses

in Case Nos. 2019-CR-158 and 2019-CR-543. The trial court ordered the two nine-

month prison terms to be served concurrently to one another and consecutively to the 18-

month prison term.

       {¶ 10} The trial court also sentenced Whaley to serve 12 months in prison for

committing a felony while he was on post-release control for a prior felony offense. The

trial court ordered the 12-month sentence to be served prior and consecutive to all the

other sentences, for a total, aggregate term of 39 months in prison. The trial court further

ordered Whaley to pay court costs and $200 in restitution to Speedway.

       {¶ 11} Whaley now appeals from his convictions. As previously noted, Whaley’s

appellate counsel filed an Anders brief asserting the absence of any issues with arguable

merit for appeal. Counsel did not raise any potential assignments of error in his Anders
                                                                                           -5-


brief.   Whaley, however, filed a pro se brief raising a single assignment of error.

Therefore, we will first review Whaley’s pro se assignment of error and then conduct an

independent review of the record as required by Anders.



                                   Standard of Review

         {¶ 12} In Anders cases, we are charged with conducting an independent review of

the record “to determine whether any issues involving potentially reversible error that are

raised by appellate counsel or by a defendant in his pro se brief are ‘wholly frivolous.’ ”

State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 7, quoting Anders,

386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493. An issue is wholly frivolous if it lacks

arguable merit, meaning that “on the facts and law involved, no responsible contention

can be made that it offers a basis for reversal.” Id. at ¶ 8, citing State v. Pullen, 2d Dist.

Montgomery No. 19232, 2002-Ohio-6788, ¶ 4.               If we find that any issue—whether

presented by appellate counsel, presented by the appellant, or found through an

independent analysis—is not wholly frivolous, we must appoint different appellate counsel

to represent the appellant. Id. at ¶ 7, citing Pullen.



                               Pro Se Assignment of Error

         {¶ 13} Under his sole assignment of error, Whaley contends that his trial counsel

provided ineffective assistance with regard to his guilty plea to counterfeiting. To support

this claim, Whaley argues that his trial counsel led him to believe that he was only

pleading guilty to the two charges for aggravated possession of drugs in Case Nos. 2019-

CR-158 and 2019-CR-543, and that counsel failed to advise him that he was also pleading
                                                                                        -6-


guilty to counterfeiting in Case No. 2019-CR-387. Whaley also claims that his trial

counsel provided ineffective assistance by refusing to file a motion to withdraw the guilty

plea based on: (1) Whaley’s alleged misunderstanding of the plea agreement; and (2)

Whaley allegedly being under the influence during the plea proceedings.

      {¶ 14} In order to succeed on an ineffective assistance claim, a defendant must

establish: (1) his trial counsel’s performance was deficient; and (2) the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984), paragraph two of the syllabus; State v. Bradley, 42 Ohio St.3d

136, 538 N.E.2d 373 (1989), paragraph two of the syllabus.          To establish deficient

performance, a defendant must show that his trial counsel’s performance fell below an

objective standard of reasonable representation. Strickland at 688; Bradley at 142. To

establish prejudice, a defendant must show that there is “a reasonable probability that,

but for counsel’s errors, the proceeding’s result would have been different.” State v.

Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 204, citing Strickland at

687-688 and Bradley at paragraph two of the syllabus. The failure to make a showing of

either deficient performance or prejudice defeats a claim of ineffective assistance of

counsel. Strickland at 697.

      {¶ 15} A guilty plea “waives the right to allege ineffective assistance of counsel,

except to the extent that the errors caused the plea to be less than knowing and

voluntary.” State v. Hurtado, 2d Dist. Montgomery No. 26892, 2017-Ohio-1465, ¶ 11,

citing State v. Spates, 64 Ohio St.3d 269, 595 N.E.2d 351 (1992). Therefore, to prevail

on a claim of ineffective assistance of counsel after pleading guilty, a defendant must

show that: (1) counsel’s advice was not within the range of competence demanded of
                                                                                       -7-


attorneys in criminal cases; and (2) but for counsel’s errors, there was a reasonable

probability that the defendant would not have pleaded guilty, but would have insisted on

going to trial. (Citations omitted.) State v. Olsen, 2d Dist. Montgomery No. 28011,

2019-Ohio-568, ¶ 10.

      {¶ 16} In this case, Whaley’s ineffective assistance claim is based on Whaley’s

alleged communications, or lack thereof, with his trial counsel. A claim that concerns a

defendant’s communications with his trial counsel “presents a matter outside the record.”

State v. Harris, 2d Dist. Montgomery No. 27179, 2017-Ohio-9052, ¶ 19.           It is well

established that “[a] claim of ineffective assistance of counsel cannot be asserted on

direct appeal if it relies on matters outside the record.” Id., citing State v. Thomas, 2d

Dist. Montgomery No. 26907, 2017-Ohio–5501, ¶ 28. We have also explained that “a

claim of lack of communication between a defendant and his trial counsel is not one that

can be borne out by the record.” (Emphasis added.) State v. Watters, 2016-Ohio-8083,

76 N.E.3d 723, ¶ 27 (2d Dist.). Accord State v. Olds, 2d Dist. Miami No. 2019-CA-9,

2020-Ohio-1528, ¶ 11; State v. Lawson, 2020-Ohio-6852, __ N.E.3d __, ¶ 106 (2d Dist.).

Therefore, an ineffective assistance claim asserting lack of communication also “relies

upon information necessarily outside the record, and is therefore not an issue we can

review on direct appeal.” Id.

      {¶ 17} Here, we cannot determine from the record what communications may have

transpired between Whaley and his trial counsel regarding the plea agreement and

Whaley’s alleged request to file a motion to withdraw his guilty plea. Because Whaley’s

ineffective assistance claim is based on matters outside the record, the claim is not

reviewable on direct appeal and thus lacks arguable merit.
                                                                                        -8-




                                       Conclusion

      {¶ 18} In addition to reviewing Whaley’s pro se assignment of error, we have

performed our duty under Anders to conduct an independent review of the record. After

doing so, we have found no issues with arguable merit for Whaley to advance on appeal.

Therefore, we affirm the judgments of the trial court and grant appellate counsel’s request

to withdraw from representation.



                                     .............



TUCKER, P.J. and DONOVAN, J., concur.



Copies sent to:

Ian Richardson
Lucas W. Wilder
Phillip A. Whaley
Hon. Richard J. O’Neill